Case 4:19-cr-00228 Document 28 Filed on 04/24/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 24, 2019
                                                                David J. Bradley, Clerk
Case 4:19-cr-00228 Document 28 Filed on 04/24/19 in TXSD Page 2 of 2
